PER CURIAM.
Both parties agree that the trial court erred by applying an incorrect measure of damages. We cannot tell from the final judgment entered in this cause whether the trial court found liability in breach of contract or in negligence. There is evidence sufficient to support the finding of liability; however, there is no basis in the record for the amount of damages awarded by the trial court. Accordingly, we reverse and remand with directions to the trial court to conduct a trial solely upon the issue of damages.
REVERSED AND REMANDED.
DOWNEY, DELL and BARKETT, JJ., concur.